March24, 2010 VIA EDGAR Shehzad Niazi United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Dr. Tattoff, Inc. Registration Statement on Form 10 File No. 000-52836; Staff’s comment letter dated March 11, 2011 Mr. Niazi: We represent Dr. Tattoff, Inc. (the “Company”). The Company is in the process of changing its independent accounting firm.As a result of this transition, the Company anticipates its audited financial statements for the year ended December 31, 2010 to be available on April 8, 2011.Accordingly, the Company hereby requests an extension to April 15, 2011, to respond to the Staff’s comment letter dated March 11, 2011. Please direct any questions regarding this request to: Mr. Terry Childers Bryan Cave LLP One Atlantic Center, 14th Floor 1201 West Peachtree Street, N.W. Atlanta, Georgia 30309-3488 Telephone: (404) 572-6820 Facsimile: (404) 420-0820 Very truly yours, /s/ Bryan Cave LLP Bryan Cave LLP cc:John Keefe, Chief Executive Officer, Dr. Tattoff, Inc. Mark Edwards, Chief Financial Officer, Dr. Tattoff, Inc. Bryan Cave LLP One Atlantic Center Fourteenth Floor 1201 W. Peachtree St., NW Atlanta, GA 30309 Phone (404) 572-6600 Fax (404) 572-6999 www.bryancave.com Bryan Cave Offices Atlanta Charlotte Chicago Dallas Hamburg Hong Kong Irvine Jefferson City Kansas City London Los Angeles Milan New York Paris Phoenix San Francisco Shanghai Singapore St. Louis Washington, DC Bryan Cave International Trade A TRADE CONSULTING SUBSIDIARY OF NON-LAWYER PROFESSIONALS www.bryancavetrade.com Bangkok Beijing Jakarta Kuala Lumpur Manila Shanghai Singapore Tokyo
